       Case 2:20-cv-00061-KGB-BD Document 32 Filed 02/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BOBBY R. WYLES JR.,                                                                    PLAINTIFF
ADC #149401

v.                               Case No. 2:20-cv-61-KGB-BD

TIFFANY M. MUNN, et al.                                                            DEFENDANTS

                                             ORDER
       Before the Court is a partial recommended disposition submitted by United States

Magistrate Judge Beth Deere on May 12, 2020 (Dkt. No. 15). Plaintiff Bobby R. Wyles, Jr., and

defendants Tiffany Munn, Franklin Graham, Morieon Kelly, Roosevelt Barden, James Dycus,

Jeremy Andrew, and Emmer Branch filed objections (Dkt. Nos. 26, 27). Also before the Court is

a partial recommended disposition entered by Judge Deere on July 24, 2020 (Dkt. No. 28).

Defendants John Munn and David Knott filed objections (Dkt. No. 29), as did Mr. Wyles (Dkt.

No. 31). After careful consideration of the partial recommended dispositions, all objections, and

a de novo review of the record, the Court adopts in part and declines to adopt in part the partial

recommended dispositions (Dkt. Nos. 15, 28).

       The Court adopts Judge Deere’s recommendations that Mr. Wyles’s official-capacity

claims for money damages be dismissed and that his official-capacity claims for injunctive relief

be dismissed as moot as to defendants Ms. Munn, Mr. Graham, Mr. Kelly, Mr. Barden, Mr. Dycus,

Mr. Andrew, Mr. Branch, Mr. Munn, and Mr. Knott (collectively “ADC Defendants”) (Dkt. Nos.

15, at 4; 28, at 4). Mr. Wyles does not raise any new arguments in his objections (Dkt. Nos. 26,

31), and the Court agrees with Judge Deere’s analysis that civil litigants cannot recover damages

from state actors in their official capacities and that the claims for injunctive relief are moot, as

Mr. Wyles is no longer incarcerated at the East Arkansas Regional Unit (Dkt. No. 15, at 3).
       Case 2:20-cv-00061-KGB-BD Document 32 Filed 02/09/21 Page 2 of 3




       The Court declines to adopt Judge Deere’s recommendations with respect to Mr. Wyles’s

individual-capacity claims against ADC Defendants. In their objections, ADC Defendants claim

that the Court erred in refusing to grant the motion to dismiss Mr. Wyles’s claim of deliberate

indifference (Dkt. Nos. 27, at 2; 29, at 2). ADC Defendants object to the ruling that there was a

sufficient factual basis for the claim, specifically arguing that there was no substantial risk of harm

or deliberate indifference to that harm (Dkt. Nos. 27, at 5-9; 29, at 5-9). ADC Defendants also

argue that they are entitled to qualified immunity because there is no clearly established law that

would put them on notice that the conduct alleged in the complaint violates the Constitution (Dkt.

Nos. 27, at 10-12; 29, at 10-12). ADC Defendants informed the Court of supplemental authority

(Dkt. No. 30).

       Although ADC Defendants do not use the phrase in their motions to dismiss, their

arguments in support of Federal Rule of Civil Procedure 12(b)(6) dismissal implicate the doctrine

of qualified immunity.     ADC Defendants seek dismissal of Mr. Wyles’s remaining Eighth

Amendment claims against them in their individual capacities. “Qualified immunity protects

public officials from § 1983 damage actions if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Bradford v.

Huckabee, 394 F.3d 1012, 1015 (8th Cir. 2005) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). To determine whether a defendant is entitled to dismissal on the basis of qualified

immunity, this Court is required to consider: “(1) whether the official’s conduct violated a

constitutional right; and (2) whether the violated right was clearly established.” Manning v.

Cotton, 862 F.3d 663, 668 (8th Cir. 2017). Courts are “permitted to exercise their sound discretion

in deciding which of the two prongs of the qualified immunity analysis should be addressed

first.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).



                                                  2
       Case 2:20-cv-00061-KGB-BD Document 32 Filed 02/09/21 Page 3 of 3




       A complaint must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). To prevail at this stage of the proceedings, defendants must

be entitled to qualified immunity “on the face of the complaint.” Bradford, 394 F.3d at 1015; see

also Carter v. Huterson, 831 F.3d 1104, 1107 (8th Cir. 2016).

       Soon after Judge Deere entered partial recommended disposition in this case, the Eighth

Circuit decided Vandevender v. Sass, 970 F.3d 972 (8th Cir. 2020). The Eighth Circuit held that

a plaintiff who, while an inmate, was assaulted by another inmate with an unsecured wooden board

failed to allege deliberate indifference under the Eighth Amendment because the complaint failed

plausibly to allege that the way the correctional facility stored wooden construction materials

created a pervasive risk of harm from inmate assaults. 970 F.3d at 977-78. This Court finds that

Vandevender controls this case, based on the similarity of allegations made by plaintiffs in each

case in their operative complaints, and requires dismissal of Mr. Wyles’s deliberate indifference

claims as alleged.

       Accordingly, the Court grants ADC Defendants’ motions to dismiss (Dkt. Nos. 6, 22). The

Court dismisses with prejudice Mr. Wyles’s official-capacity claims for money damages and

dismisses as moot Mr. Wyles’s official-capacity claims for injunctive relief against ADC

Defendants.    The Court dismisses Mr. Wyles’s individual-capacity claims against ADC

Defendants. Mr. Wyles’ claims against separate defendant Korenzo Burnett remain pending.

       It is so ordered this 9th day of February, 2021.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 3
